t c memo united_states tax_court callie sue olson petitioner v commissioner of internal revenue respondent docket no filed date callie sue olson pro_se kristin m timmons for respondent memorandum findings_of_fact and opinion gustafson judge this case arises from petitioner callie sue olson’s request for innocent spouse relief from joint liability under section for taxes--ie an income_tax 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice continued deficiency of dollar_figure an addition_to_tax of dollar_figure under sec_6651 for failure_to_file the return on time and an accuracy-related_penalty of dollar_figure under sec_6662 in a statutory_notice_of_deficiency issued to ms olson and her husband on date the internal_revenue_service irs denied ms olson’s request for relief from joint liability and in response ms olson timely filed a petition with the court on date the issue for decision is whether ms olson is entitled under sec_6015 to relief from joint liability we find that ms olson is not entitled to such relief findings_of_fact petitioner callie sue olson has been married for over years to gregory john olson and they were married when they filed their joint income_tax return when she filed her petition in this case and when they testified at the trial in this case at all relevant times they lived in the same household together they both graduated from high school and thereafter ms olson had one year and mr olson had two years of vocational schooling continued and procedure 2the deficiency itself was disputed in gregory john olson v commissioner docket no in which case ms olson was not a petitioner mr olson conceded the case and decision was entered on date sustaining against him the irs’s deficiency determination for about years before ms olson was employed at a hospital as a pharmacy technician in those years she received from her employer a form_w-2 wage and tax statement detailing her wages and withholding and her income was reported on joint tax returns that mr olson prepared in date ms olson quit work at the hospital thereafter their household received no income from her hospital employment and all its income was derived from her husband’s business known as fun stuff rental which provided casino game nights for customers after quitting her hospital employment ms olson assisted in that business mr and ms olson both considered that fun stuff rental was principally mr olson’s business and that ms olson was a helper to mr olson however she was active in the business and in her trial testimony often referred to the business as we she answered business calls on the phone did mailings for the business set up took down and cleaned up equipment and worked some of the jobs ms olson did not keep the books for fun stuff rental the records for the business were kept in an unlocked file cabinet in a room in their home to which ms olson had access but she did not consult those records mail for the business arrived at the house along with personal mail ms olson had access to the business mail but she handed it over to mr olson to open she did not know how much revenue was coming into the business because she never took the opportunity to look ms olson testified about the situation as follows the court was mr olson kind of secretive or guarded about information for the business or was he open about it the witness open the court so is it fair to say that you could have gotten any information that you wanted to get if you thought it was your business or duty to get it the witness i could have mr olson was not an abusive or domineering husband the checks for the business bore the name fun stuff rental and underneath that title the caption greg callie’s mr and ms olson both had check-signing authority for the account of fun stuff rental at mr olson’s direction ms olson sometimes wrote checks to pay the help ie individuals paid_by the hour to work on specific jobs mr olson generally wrote the checks from that account to pay the other bills of the business ms olson had her own separate savings account ms olson testified--and we find that she believed--that some of the money generated by the fun stuff rental business was put back into the business and some was used to pay the everyday living_expenses of the family instances of the payment of family living_expenses were checks written from the fun stuff rental account by ms olson to pay the household electric bill to pay the dental insurance bill and to make weekly contributions to the church that the olsons attended one significant instance in of money being invested in the business was according to the return the purchase of a vehicle for dollar_figure in july for the year mr olson prepared a form_1040 u s individual_income_tax_return for the couple to file jointly and ms olson had no role in the preparation of it she signed the return on date but did not review the return before she signed it the return showed no tax due attached to that return was a schedule c profit or loss from business for a business entitled fun stuff rental the name of proprietor was given as greg olson and the address for the business was the same address as the olsons’ personal_residence the schedule c reported gross_income of dollar_figure and expenses of dollar_figure for a loss of dollar_figure the expenses consisted of depreciation expenses totaling dollar_figure and other expenses totaling dollar_figure in addition to the fun stuff rental loss of dollar_figure the return also reported a capital_loss of dollar_figure 3in the filing_status block on the first page of the return neither the block for married_filing_jointly nor any other block is checked however the names of both mr and ms olson appear on the appropriate lines with ms olson’s name on the line marked if a joint_return spouse’s first name and initial and ms olson signed in the signature block on the second page under spouse’s signature if a joint_return both must sign the irs treated the return as a joint_return and ms olson’s request for innocent spouse relief characterized the return as a joint_return carried forward from and a loss of dollar_figure from a partnership called teresa’s smoothies so that after income items totaling dollar_figure the return reported an overall loss of dollar_figure it appears that the olsons did not file returns for the years and which are not at issue in this case the irs conducted an audit for the olsons’ taxable years for which they had filed the joint_return and in date ms olson received from the irs agent a form_4549 income_tax examination changes proposing a joint tax_liability for in response to the form_4549 ms olson filed a form_8857 request for innocent spouse relief on date on date the irs issued the notice_of_deficiency for tax_year denying ms olson’s request for innocent spouse relief and determining the deficiency described above the copy of the notice_of_deficiency attached to the complaint consists only of the first two pages and not the supporting computations and the record before us includes no complete copy consequently the record does not show whether the deficiency was attributable solely to adjustments related to fun stuff rental but the parties both argue as if it was so we assume that the deficiency was attributable solely to fun stuff rental even on that assumption the record does not show whether the deficiency arose from adjustments that increased the revenue of fun stuff rental or from adjustments that decreased the deductions of fun stuff rental or from both kinds of adjustments also on date the irs issued a notice_of_deficiency for the years and to mr olson alone on date ms olson filed the petition in this case requesting innocent spouse relief for the year on the same date mr olson filed his own separate petition in docket no requesting redetermination of the deficiencies that the irs had determined for and a separate petition in docket no requesting redetermination of the deficiencies that the irs had determined for and at the time they filed their petitions the olsons resided in minnesota their three cases were consolidated on date the three cases were called from the calendar on date in st paul minnesota at that time mr olson conceded his two deficiency cases docket no for and docket no for and those concessions were effectuated in decisions entered date after those concessions only ms olson’s innocent spouse claim remained and her claim was tried on date ms olson and her husband were the only witnesses who testified opinion i standard and scope of review when determining whether a taxpayer is entitled to relief under sec_6015 whether under subsection b c or f we conduct a trial de novo in which we may consider evidence introduced at trial which was not included in the administrative record 130_tc_115 for all claims under sec_6015 including claims for equitable relief under sec_6015 we do not review for abuse_of_discretion but instead employ a de novo standard of review porter v commissioner t c __ respondent contends however that when the court reviews a denial of relief under sec_6015 it must apply an abuse-of-discretion standard of review and must limit the scope of its review to the administrative record we have held otherwise in the two porter opinions cited above and we do not repeat in this opinion the reasons for those holdings an appeal in this case would lie to the u s court_of_appeals for the eighth circuit that court held in 439_f3d_455 8th cir revg 123_tc_85 that the tax court’s scope of review in a collection_due_process cdp proceeding under sec_6320 and sec_6330 should be limited to the administrative record however the cdp provisions of sec_6320 and sec_6330 are different from the innocent spouse provisions of sec_6015 and those differences include the following the cdp petitioner’s agency-level remedies are described at some length in sec_6330 b and c and sec_6330 requires the cdp petitioner to exhaust all administrative remedies but sec_6015 makes no explicit provision of agency-level remedies for innocent spouse relief and says nothing about exhausting them the agency’s cdp action is repeatedly characterized in sec_6330 as a hearing but no agency hearing is explicitly provided for the innocent spouse in sec_6015 the taxpayer’s cdp submission to the tax_court under sec_6330 is called an appeal and is not referred to as a petition anywhere in the statute while 4this court held to the contrary in 123_tc_85 revd 439_f3d_455 8th cir and in cdp cases we generally do not follow the record rule however in cases appealable to courts of appeals that follow the record rule we do follow those precedents pursuant to our golsen_rule see 54_tc_742 affd 445_f2d_985 10th cir however as we noted in 130_tc_115 the court of appeals’ decision in robinette interpreting sec_6330 does not govern the interpretation of sec_6015 5see porter v commissioner supra t c pincite thornton j concurring 124_tc_220 there is in sec_6015 no analog to sec_6330 granting the court jurisdiction after a hearing at the commissioner’s appeals_office sec_6015 provides that the innocent spouse files a petition that is nowhere called an appeal the tax_court determine s innocent spouse relief sec_6015 but has jurisdiction with respect to such matter in the case of an appeal from the agency’s cdp determination sec_6330 all these differences in statutory vocabulary suggest that even if a cdp case under sec_6320 and sec_6330 is held to be governed by a record rule as the court_of_appeals for the eighth circuit holds the same rule is not warranted for an innocent spouse case under sec_6015 we therefore follow our porter decisions and apply a de novo standard of review and scope of review in deciding this case under sec_6015 ii joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs c f_r that is each spouse is responsible for the entire joint tax_liability however sec_6015 provides for relief from joint liability for spouses who meet the conditions of subsection b and for divorced and separated persons under subsection c and provides equitable relief in subsection f when the relief provided in 6see porter v commissioner supra pincite id pincite thornton j concurring subsections b and c is not available except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see sec_6015 rule a 119_tc_306 affd 101_fedappx_34 6th cir because ms olson generally requests relief under sec_6015 we analyze her eligibility under all three subsections a subsection b relief sec_6015 provides as follows in subsections a and b sec_6015 relief from joint_and_several_liability on joint_return a in general --notwithstanding sec_6013 -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b and if such individual is eligible to elect the application of subsection c such individual may in addition to any election under paragraph elect to limit such individual’s liability for any deficiency with respect to such joint_return in the manner prescribed under subsection c any determination under this section shall be made without regard to community_property_laws b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement sec_6015 thus authorizes innocent spouse relief if a taxpayer satisfies all five of the requirements set out in subparagraphs a through e respondent does not dispute that ms olson meets the requirements of subparagraphs a joint_return and e timely election but he denies that she meets the other three requirements in subparagraphs b c and d we therefore discuss those three erroneous item of non-requesting spouse sec_6015 ms olson has the burden to prove that the understatement_of_tax on the joint_return was attributable to erroneous items of mr olson and not of ms olson see 118_tc_106 affd 353_f3d_1181 10th cir however the erroneous item on the return was the business income of fun stuff rental which was the family business the business is identified on the company checks as greg callie’s emphasis added and ms olson was active in the business-- answering the phone sending out mail paying the help handling the equipment and working some of the jobs mr and ms olson’s work was collaborative and mutual ms olson did not prove that the fun stuff rental income was an item of mr olson alone and she did not offer any evidence of how the revenue could be allocated between the two spouses see ishizaki v commissioner tcmemo_2001_318 82_tcm_995 income is not an item of one spouse when the other actively and 7ms olson did not argue that the understatement was attrib- utable to the erroneous exclusion of one or more specific revenue items of which she could not have been aware or that it was attributable to the erroneous deduction of one or more specific items of expense whose legitimacy she could not have known since she did not show what particular items contributing to the income of fun stuff rental gave rise to the understatement and since in any event the bank statements and other records were all accessible to her this argument could not have prevailed substantially participated we hold that ms olson did not prove that she meets the requirement of sec_6015 requesting spouse’s knowledge sec_6015 as for the requirement of sec_6015 ms olson did make a credible showing that in signing the return she did not know that there was such understatement but she did not prove that she had no reason to know on the contrary her testimony showed that she did have reason to know that the return she signed understated the liability she had quit her hospital job the prior year so that in the family’s only income source was fun stuff rental she saw that family_expenses were being paid from the revenues of the business she had access to all the records of the business yet 8see also sec c income_tax regs c f_r a requesting spouse has reason to know of an understatement if a reasonable person in similar circumstances would have known of the understatement all of the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement the facts and circumstances that are considered include but are not limited to the nature of the erroneous item and the amount of the erroneous item relative to other items the couple’s financial situation the requesting spouse’s educational background and business experience the extent of the requesting spouse’s participation in the activity that resulted in the erroneous item whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question and whether the erroneous item represented a departure from a recurring pattern reflected in prior years’ returns eg omitted income from an investment regularly reported on prior years’ returns she signed a joint_return on which fun stuff rental reported a loss of dollar_figure from the facts immediately available to her she had reason to know that fun stuff rental had not really experienced a loss of dollar_figure ms olson did not contend that she noticed the reported tax loss but thought that the business might nonetheless have produced a positive cash_flow such a contention would fail on the facts of this case even though the expense deductions did include depreciation which was not an out-of-pocket_expense totaling dollar_figure a portion of the reported depreciation was on the vehicle that according to the return was purchased for dollar_figure in date ie in the taxable_year at issue thus the return not only reported a taxable loss of dollar_figure but also revealed a considerable negative cash flow--ie gross_income of dollar_figure a vehicle purchase of dollar_figure and out-of-pocket expenses totaling dollar_figure for an ostensible negative cash_flow of dollar_figure yet somehow ms olson paid living_expenses from the checking account of fun stuff rental the loss reported on the return that ms olson signed simply cannot be reconciled with her knowledge of the business and the family activities if she did not know that the return she signed understated the income of fun stuff rental it is because she chose to pay no attention to the matter but as the court_of_appeals for the eighth circuit has observed a taxpayer cannot satisfy the lack of knowledge requirement by claiming that he or she failed to review the joint_return before signing it sec_6013 is designed to protect the innocent not the intentionally ignorant cohen v commissioner tcmemo_1987_537 date 930_f2d_585 8th cir revg tcmemo_1990_101 we hold that ms olson did not prove that she had no reason to know that the loss reported on the joint_return that she signed was erroneous rather she could and should have known that the reported loss was erroneous inequitable to hold liable sec_6015 as for the requirement of sec_6015 ms olson did not show that it is inequitable to hold her liable for the deficiency in tax the statute provides that this judgment on the equities is to be made taking into account all the facts and circumstances since this inequitable 9see also sec_1_6015-2 income_tax regs c f_r all of the facts and circumstances are considered in determining whether it is inequitable to hold a requesting spouse jointly and severally liable for an understatement one relevant factor for this purpose is whether the requesting spouse significantly benefitted directly or indirectly from the understatement a significant benefit is any benefit in excess of normal support evidence of direct or indirect benefit may consist of transfers of property or rights to property including transfers that may be received several years after the year of the understatement thus for example if a requesting spouse receives property including life_insurance_proceeds from the nonrequesting spouse that is beyond normal support and traceable to items omitted from gross_income that are attributable to the nonrequesting spouse the requesting spouse will be considered to have received significant benefit from those items other factors that may also be taken into account if the situation continued requirement under sec_6015 is equivalent to the inequitable requirement under sec_6015 which is discussed below in part ii c we relegate our analysis to that part of this opinion in sum ms olson did not prove that it is inequitable to hold her jointly liable thus ms olson fails to satisfy the requirements of subparagraphs b c and d of sec_6015 and does not qualify for relief under sec_6015 b subsection c relief sec_6015 is entitled procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together because mr and ms olson were married in the year in issue and continue to be married ms olson is not entitled to relief under subsection c c equitable relief under subsection f standards applicable under sec_6015 subsection f of sec_6015 provides as follows continued warrants include the fact that the requesting spouse has been deserted by the nonrequesting spouse the fact that the spouses have been divorced or separated or that the requesting spouse received benefit on the return from the understatement for guidance concerning the criteria to be used in determining whether it is inequitable to hold a requesting spouse jointly and severally liable under this section see revproc_2000_15 c b or other guidance published by the treasury and irs see sec_601_601 of this chapter the revenue_procedure cited in the regulation has been superseded by revproc_2003_61 2003_2_cb_296 sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability thus a taxpayer may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable in accord with the statutory provision that sec_6015 relief is to be granted u nder procedures prescribed by the secretary the commissioner has issued revenue procedures to guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 supra 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 provides a three-step analysis for irs employees to use in deciding whether to grant relief section dollar_figure discussed below lists seven threshold conditions that must be met for any relief to be granted sec_4 not applicable here lists circumstances in which relief will ordinarily be granted as to liabilities unlike those at issue here that were reported on a return and section dollar_figure discussed below sets out eight non- exclusive factors to be considered in determining whether equitable relief should be granted the tax_court has been given express authority to review the irs’s denial of equitable relief under sec_6015 sec_6015 provides i n the case of an individual who requests equitable relief under subsection f i n addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section in determin ing the appropriate relief the court reviews the irs’s three-step analysis prescribed in its revenue_procedure see 120_tc_137 but our review is not circumscribed by that matrix rather we consider all the facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief sec_6015 see porter v commissioner t c at __ slip op pincite lantz v commissioner t c __ evaluation of ms olson’s entitlement to relief under sec_6015 as we now show the irs correctly employed the analysis prescribed in revproc_2003_61 supra to determine that ms olson is not entitled to equitable relief under sec_6015 we find that that the irs’s analysis did not exclude any relevant fact or circumstance that ought to be taken into account and that relief from joint liability is not appropriate in this case a threshold eligibility under revproc_2003_61 sec dollar_figure revproc_2003_61 sets out in sec_4 seven threshold conditions that all requesting spouses must meet in order for the irs to grant relief pursuant to sec_6015dollar_figure in his pretrial memorandum respondent asserts generally that ms olson fails to meet the threshold eligibility requirements but does not specify which one or ones she fails to meet it appears that she satisfies the first six but that she fails to satisfy the seventh--ie the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return as we explained above in part ii a ms olson failed 10see revproc_2003_61 sec_4 c b pincite all requesting spouses must meet seven threshold conditions i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the service’s first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return as to requirement iii above we have held that the two-year_rule is invalid see lantz v commissioner t c __ to show that the underreported income of fun stuff rental was an item attributable to mr olson alone rather ms olson was also active in the business so that its income is properly attributable not only to mr olson but also to her ms olson therefore fails to meet the threshold conditions for the irs to grant equitable relief we nonetheless proceed to consider i n the alternative see o’meara v commissioner tcmemo_2009_71 whether there are any additional facts and circumstances that would justify relief for ms olson we find that there are not b facts-and-circumstances test of revproc_2003_61 sec dollar_figure where the requesting spouse satisfies the threshold conditions of section dollar_figure of revproc_2003_61 not the case here the irs may grant relief under the facts-and- circumstances test of sec_4 under that test the irs considers a nonexclusive list of factors in sec_4 a to determine whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable i whether the requesting spouse is separated or divorced from the nonrequesting spouse ii whether the requesting spouse would suffer economic hardship if not granted relief iii whether the requesting spouse knew or had reason to know that the other spouse would not pay the liability iv whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement v whether the requesting spouse received a significant benefit from the item giving rise to the deficiency and vi whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for such relief relates other factors that the irs considers under sec_4 b are i whether the nonrequesting spouse abused the requesting spouse and ii whether the requesting spouse was in poor mental or physical health at the time he or she signed the tax_return or at the time he or she requested relief we consider these factors and any other relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief no single factor is determinative and all factors are to be considered and weighted appropriately haigh v commissioner tcmemo_2009_140 in this case the irs’s factors provide a sufficient basis for evaluating ms olson’s claim for equitable relief and the record suggests no additional facts and circumstances that should be considered we therefore address the factors listed in section dollar_figure of revproc_2003_61 i marital status ms olson was not divorced separated or living apart from mr olson when she filed her request for innocent spouse relief this factor weighs against granting relief see mcknight v commissioner tcmemo_2006_155 ii economic hardship generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 ms olson made no showing of economic hardship so this factor weighs against granting relief iii knowledge or reason to know as is discussed above in part ii a ms olson has failed to establish that she did not have reason to know of the item giving rise to the deficiency ie the income of fun stuff rental this factor weighs against granting relief see beatty v commissioner tcmemo_2007_167 iv nonrequesting spouse’s legal_obligation where a divorce decree or other court order gives the nonrequesting spouse a legal_obligation to pay the liability this fact can weigh in favor of granting relief to the requesting spouse no divorce decree or separation order imposes such a liability on mr olson and this factor therefore weighs against granting relief to ms olson v significant benefit while ms olson did share in the benefit of the fun stuff rental income in and did share with mr olson the benefit of the money that they did not use to pay their tax_liability there is nothing in the record that indicates that ms olson received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the liability and respondent does not contend that she did therefore this factor weighs moderately in favor of relief see magee v commissioner tcmemo_2005_263 vi compliance with federal tax laws as of the time the irs issued the notice_of_deficiency that denied ms olson’s request for relief for the olsons had not filed returns for and so respondent contends that ms olson had not for purposes of revproc_2003_61 sec_4 a vi made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates we have found that in the income of fun stuff rental was an item of both mr and ms olson however the record is not clear on this point as to and and when the irs determined deficiencies for and it issued the notice_of_deficiency to mr olson only since this factor even if found in ms olson’s favor would not sufficiently tip the scales to justify relief we do not decide this issue and instead assume arguendo that this factor weighs in favor of relief see fox v commissioner tcmemo_2006_22 vii abuse there is no evidence or allegation of abuse by mr olson therefore this factor is neutral see magee v commissioner supra viii mental or physical health ms olson has not alleged nor does the record show that her mental or physical health was poor at the relevant times therefore this factor is neutral see id when we weigh the facts and circumstances implicated in these eight factors we find that ms olson is not entitled to relief two factors are neutral no more than two factors weigh in favor of relief and at least four factors weigh against relief we find that the two favorable factors subsequent compliance and lack of significant benefit are easily outweighed by the four unfavorable factors ms olson lived with and continues to live with mr olson she showed no economic hardship that would result if relief were not granted she should have known of the understatement reflected on the return and mr olson is not under any order or decree to pay the liability as a result when the facts and circumstances are weighed ms olson is not entitled to innocent spouse relief under sec_6015 with respect to the olsons’ joint federal_income_tax liability for in sum we find that ms olson is not entitled to relief from joint liability under sec_6015 c or f to reflect the foregoing decision will be entered for respondent
